IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0447
                               Filed April 27, 2016


MERCY HOSPITAL, CEDAR RAPIDS, IOWA
d/b/a MERCY MEDICAL CENTER,
      Petitioner-Appellant,

vs.

IOWA DEPARTMENT OF PUBLIC HEALTH,
STATE HEALTH FACILITIES COUNCIL,
     Respondent-Appellee,

and

ST. LUKE’S HOSPITAL,
      Intervenor-Appellee.
________________________________________________________________
      Appeal from the Iowa District Court for Polk County, Rebecca Goodgame

Ebinger, Judge.

      Mercy Hospital, Cedar Rapids, Iowa challenges a certificate of need

granted to St. Luke’s Hospital. AFFIRMED.

      Edwin N. McIntosh and William J. Miller of Dorsey & Whitney, L.L.P., Des

Moines, for appellant.

      Thomas J. Miller, Attorney General, and Heather L. Adams and Meghan L.

Gavin, Assistant Attorneys General, for respondent-appellee.

      Rebecca A. Brommel, Catherine C. Cownie, and Michael E. Jenkins of

Brown, Winick, Graves, Gross, Baskerville and Schoenebaum, P.L.C., Des

Moines, for intervenor-appellee.



      Heard by Potterfield, P.J., and Mullins and McDonald, JJ.
                                          2


MCDONALD, Judge.

       In 2014, St. Luke’s Hospital (St. Luke’s) in Cedar Rapids applied to the

Iowa Department of Public Health, State Health Facilities Council (Council), for a

Certificate of Need (CON) for the purchase of a linear accelerator and a

computed tomography scanner to provide fixed external beam radiation therapy

for St. Luke’s cancer patients. Mercy Hospital, Cedar Rapids, Iowa (Mercy),

which operates three linear accelerators in Cedar Rapids, opposed this

application. The Council granted the CON. Mercy requested rehearing, which

was denied. Mercy petitioned for relief in the district court, which the district court

denied. Mercy timely filed this appeal.

       On appeal, Mercy contends the Council’s decision was incorrect for four

reasons. First, Mercy argues the decision was contrary to the Council’s 2010

decision denying St. Luke’s similar application for a CON and was made without

adequate justification for the contrary result. See Iowa Code § 17A.19(10)(h)

(2013). Second, Mercy argues the Council failed to consider required statutory

factors set forth in Iowa Code section 135.64(2)(a), (b), and (d), or its findings

related to those statutory factors were not supported by substantial evidence.

Third, Mercy contends the Council failed to consider demand for radiation

therapy services in the relevant geographical area as required by Iowa

Administrative Code rule 641-203.3(3)(b).        Last, Mercy believes the Council

illogically and improperly considered economic competition in reaching its

decision.

       “We review a district court decision on a petition for judicial review

pursuant to section 17A.19 for errors at law.” Greenwood Manor v. Iowa Dep’t of
                                          3

Pub. Health, 641 N.W.2d 823, 830 (Iowa 2002). “We will affirm if we reach the

same conclusions as the district court. To determine whether our conclusions

are aligned with those of the district court, we look to the standards of section

[17A.19(10)].” Id. (citations omitted). The relevant standards are set forth in the

code and need not be repeated herein, except to note we review the challenged

findings to determine whether they are supported by substantial evidence.

Compare Travelers Indem. Co. v. Comm’r of Ins., 767 N.W.2d 646, 650 (Iowa

2009) (holding findings in “other agency action” are reviewed for substantial

evidence due to amendments to the Iowa Code), with Greenwood Manor, 641
N.W.2d at 831 (relying on former code provision and stating the court will not

disturb “other agency action” unless the “agency committed an error of law or

acted unreasonably, capriciously, or arbitrarily”).

       The district court issued a thorough ruling on Mercy’s petition for judicial

review. Upon independent review of the record and the parties’ arguments, in

light of the applicable statutory standards upon which relief could be granted, we

adopt the district court’s ruling and its conclusions set forth therein as our own.

We affirm the judgment of the district court without further opinion. See Iowa Ct.

R. 21.26(1)(a), (b), (d), (e).

       AFFIRMED.